Citation Nr: 1518397	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of neck due to injury.

2.  Entitlement to a disability rating in excess of 10 percent for lumbosacral spine strain with minimal degenerative changes prior to December 20, 2013 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to November 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction currently resides at the VA RO in Seattle, Washington.  

In a December 2013 rating decision, the RO increased the Veteran's evaluation for his lumbar spine disability to 20 percent, effective December 20, 2013.  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the period under consideration, the Veteran's cervical spine disability is manifested by pain, functional loss, limitation of motion, and forward flexion of the cervical spine less than 30 degrees but greater than 15 degrees; unfavorable ankylosis of the entire cervical spine is not shown.

2.  Prior to December 20, 2013, the Veteran's lumbar spine disability was manifested by pain, reported spasm, and minimal limitation of motion.  The evidence does not show forward flexion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm, guarding, or localized tenderness that results in abnormal gait or abnormal spinal contour.  

3.  From December 20, 2013, the Veteran's service-connected low back disability is manifested by pain, flare-ups, limitation of motion, and forward flexion of the thoracolumbar spine greater than 30 degrees; neither favorable nor unfavorable ankylosis of the thoracolumbar spine has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no greater, for the Veteran's service-connected cervical spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237 (2014).

2.  Prior to December 20, 2013, the criteria for an evaluation of 10 percent for the Veteran's service-connected lumbar spine disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

3.  From December 20, 2013, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected cervical spine and lumbar spine disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in August 2011, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA treatment records.  

The Veteran was afforded VA examinations in June 2011 and December 2013 for his cervical spine and lumbar spine disabilities.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims folder was not available during the June 2011 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his cervical spine and lumbar spine disabilities.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has not requested a hearing before a Veterans Law Judge with respect to the claims on appeal.  

Accordingly, the Board will proceed to a decision as to the issues of entitlement to increased disability ratings for the Veteran's cervical spine and lumbar spine disabilities.

Higher evaluations for cervical spine and lumbar spine disabilities

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2014).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2014).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected cervical spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 [degenerative arthritis; cervical strain].  Additionally, his service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 [lumbosacral strain].  

The evidence of record indicates that the Veteran has been diagnosed with cervical spine traumatic arthritis and lumbosacral strain with degenerative changes.  See, e.g., the December 2013 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome as to both disabilities.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

Cervical spine disability

The Veteran was afforded a VA examination for his cervical spine disability in June 2011.  He complained of chronic neck pain and that he has limited range of motion.  He did not report injurious falls or use of assistive devices.  He was able to eat, bathe, groom, toilet, dress, and do all activities around the house.  He worked two part-time jobs which were an ice carver and a school aide which he worked 10 to 15 hours a week.  He also took care of his two children at home.  He reported that when he lifts, carries, bends, or twists, he has increased pain in the neck.  He also noted increased pain from repetitive movements of lifting, carrying, bending, twisting, or standing for long periods of time in one position.  The pain was usually relieved by rest and stretching.  He also noted increased pain in the last couple of years when he has sex.  He was stable on his feet and could walk as far as he liked.  

Upon physical examination, the VA examiner reported that the Veteran was in no acute distress.  He had tenderness to palpation about the cervical spine.  There were no muscle spasms seen in the cervical spine.  Range of motion testing revealed 10 degrees of extension, 35 degrees flexion, 45 degrees rotation each way, and 20 degrees of lateral flexion each way.  The Veteran had pain with all motion in the cervical spine by three repetitions without change.  The examiner diagnosed the Veteran with chronic strain of the cervical spine with no degenerative changes noted on X-rays.  The examiner further reported that the Veteran could tolerate two part-time jobs and home life without any missed time.  He further reported that the Veteran's condition was stable.  

The Veteran was provided another VA examination for the cervical spine disability in December 2013.  He continued to report chronic pain and stiffness in the neck.  He had pain with lifting objects over his head which increased the aches and stiffness in the neck.  Cold weather and repetitive movements also increased pain daily.  He reported that he would wake up during sleep on a nightly basis with increased sharp pain in the neck.  He used medication for treatment.  

Upon physical examination, the VA examiner documented range of motion testing of 35 degrees flexion with pain at 25 degrees, extension to 15 degrees with pain at 10 degrees, right and left lateral flexion to 15 degrees with pain at 15 degrees, and right and left lateral rotation to 60 degrees with pain at 55 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion.  The examiner opined that there would be additional loss of 10 degrees of both rotation bilaterally and flexion bilaterally and mild overall strength and coordination and fatigue due to repetitive movement during a flare-up.  The examiner also reported functional loss and/or functional impairment of the cervical spine, specifically, less movement than normal and pain on movement.  Although the Veteran had localized tenderness or pain to palpation for joint/soft tissue of the cervical spine, he did not have muscle spasm or guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis of the cervical spine and that the cervical spine disability did not affect the Veteran's ability to work.  The examiner diagnosed the Veteran with cervical spine traumatic arthritis.      

As discussed above, a 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Additionally, in evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.

The Board finds that the objective clinical findings of record document functional loss and limitation of motion due to the Veteran's cervical spine disability sufficient to warrant a 20 percent disability rating throughout the period under consideration.  In particular, the December 2013 VA examination indicated that objective evidence of painful motion on forward flexion began at 25 degrees.  As indicated above, a 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees.  Moreover, the VA examiner specifically noted functional loss and impairment of the cervical spine on testing, with functional loss and impairment on initial testing consisting of less movement than normal and pain on movement. Although the June 2011 VA examiner noted that forward flexion of the cervical spine was to 35 degrees, she also documented objective evidence of pain on motion as well as the Veteran's complaints of functional loss.  Based on these findings of forward flexion and functional loss as well as the Court's holding in DeLuca, the Board finds that a 20 percent disability rating is warranted for the Veteran's cervical spine disability.  

The Board further notes that a disability rating in excess of 20 percent is not warranted for the Veteran's cervical spine disability.  In this regard, the Board finds that the competent and probative evidence of record does not indicate functional loss attributed to the Veteran's neck complaints sufficient for a higher disability rating.  Specifically, the December 2013 VA examiner reported that the Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion.  The examiner also opined that there would be additional loss of 10 degrees of both rotation bilaterally and flexion bilaterally and mild overall strength and coordination and fatigue due to repetitive movement during a flare-up.  The June 2011 VA examiner similarly reported no additional loss of motion upon three repetitions.  The examiner also noted that the Veteran's condition was stable.  There are no competent and probative findings contrary to that of the VA examiners.  Furthermore, the competent and probative evidence of record does not document forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine as would be required for a higher disability rating.  The Board is unable to identify any clinical findings that would warrant a disability rating in excess of 20 percent under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his cervical spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).

The Veteran has not asserted, and the record does not show, physician prescribed bed-rest for the cervical spine disability.  As a result of the foregoing, the Board finds that the Veteran has had no incapacitating episodes, and a rating under the alternative ratings formula for intervertebral disc disease is not warranted.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Veteran has not identified any neurological impairment or bladder or bowel dysfunction associated with his cervical spine disability, and none has been diagnosed.

The Board further notes that although the Veteran has been diagnosed with cervical spine traumatic arthritis, this disease manifests in neck pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014) [the evaluation of the same disability under various diagnoses is to be avoided].

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2014).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's cervical spine disability was more or less severe during the appeal period.  Specifically, as discussed above, the June 2011 and December 2013 VA examination reports indicate that the Veteran's cervical spine symptomatology has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the assigned 20 percent for any time from February 2010 to the present. 

Lumbar spine disability

Staged ratings are currently in effect for the Veteran's lumbar spine disability: the disability has been rated as 10 percent disabling prior to December 20, 2013; and 20 percent thereafter.  Even so, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The Veteran was afforded a VA examination in June 2011.  He complained of chronic back pain and limited range of motion.  He did not report injurious episodes or falls.  He did not use assistive devices.  He was able to eat, bathe, groom, toilet, dress, and do all activities around the house.  As discussed above, he had two part-time jobs as an ice carver and a school aide in which he worked 10 to 15 hours a week.  He also took care of his children at home.  Further, when he lifted, carried, bended, or twisted, he had pain in his back.  Moreover, repetitive movements such as lifting, carrying, bending, twisting, or standing for long periods of time in one position could increase back pain.  Pain was usually relieved by rest and stretching.  He reported back pain from having sex.  He was stable on his feet and could walk as far as he would like to.  

Upon physical examination, the VA examiner reported that the Veteran was in no acute distress.  However, he had tenderness to palpation about the lower lumbar spine.  The sacroiliac joints were tender on the right and left sides.  There were no muscle spasms in the thoracic or lumbar spine.  Range of motion testing revealed forward flexion to 75 degrees, 25 degrees of lateral flexion each way, 35 degrees rotation each way, and 28 degrees extension.  Repetitive motion testing of 3 times revealed no additional limitation of motion.  The examiner diagnosed the Veteran with chronic lumbar strain with minimal degenerative changes confirmed on X-rays to rule out any bony abnormalities.  The examiner further reported that the Veteran could tolerate the two part-time jobs and home life without any missed time.  The examiner also noted that the Veteran's condition was stable.  

The Veteran was provided another VA examination for his lumbar spine disability in December 2013.  The Veteran continued his complaints of chronic back pain with all lifting and carrying as well as daily spasms.  He was able to do activities of daily living but had increased use of medication.  He did not report any falls or missed time from work.  He reported flare-ups which occurred during cold weather as well as all lifting, bending, and turning.  

Upon physical examination, range of motion testing revealed forward flexion to 60 degrees with pain at 50 degrees, extension to 15 degrees with pain at 15 degrees, lateral flexion each way at 20 degrees with pain at 20 degrees, and rotation each way at 30 degrees or greater with pain at 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion.  The examiner noted functional loss, specifically less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine which included tenderness with spasms in the lumbar spine on flexion and rotation bilaterally.  Although the Veteran had muscle spasms and guarding of the thoracolumbar spine, the spasms and guarding did not result in abnormal gait or abnormal spinal contour.  The examiner did not report ankylosis of the spine and that the lumbar spine disability did not impact the Veteran's ability to work.  The examiner also opined that if a flare-up occurred, there would be additional loss of 10 degrees of flexion, no change in extension, loss of 15 degrees bilaterally of rotation, and no change of lateral flexion.  The examiner diagnosed the Veteran with lumbosacral strain with degenerative changes.  

The Board notes that a VA physical therapy consult dated August 2013 documents treatment for the Veteran's lumbar spine disability.  At that time, the Veteran reported dull pain in his back.  Upon examination, lumbar active range of motion was within full limits, although mild low back pain was noted.  

With regard to whether the Veteran is entitled to a disability rating in excess of 10 percent for his lumbar spine disability prior to December 20, 2013, as discussed above, to warrant a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; the combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

However, review of the evidence of record does not reveal symptomatology consistent with a 20 percent disability evaluation prior to December 20, 2013.  Specifically, range of motion testing conducted during the June 2011 VA examination (the only range of motion testing of record which was measured during this period) revealed forward flexion of 75 degrees and combined range of motion of 223 degrees.  Notably, the examiner did not document pain on motion and no additional limitation of motion upon 3 repetitions.  These measurements are beyond the forward flexion of 60 degrees or combined range of motion of 120 degrees contemplated by a higher rating.

Additionally, the evidence of record does not indicate that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Crucially, the June 2011 VA examiner specifically reported an absence of muscle spasms.  Although the examiner noted some tenderness, the Veteran was also noted to be in no acute distress, and his condition was stable.  There is no evidence to the contrary during this period.  

With regard to whether the Veteran is entitled to a disability rating in excess of 20 percent from December 20, 2013, the Board observes that the record reflects that the Veteran has complained of low back pain during this period.  However, as discussed above, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's lumbar spine disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's low back symptomatology does not approach a 40 percent disability rating.  With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the period under consideration.  Moreover, the competent and probative evidence does not demonstrate that the Veteran has maintained forward flexion 30 degrees or below including consideration of pain.  Specifically, the December 2013 VA examination noted forward flexion of 60 degrees with pain at 50 degrees.  Moreover, the August 2013 VA treatment record noted active range of motion within full limits.  There is no competent and probative evidence of record which documents any other forward flexion testing.  Accordingly, a 40 percent disability rating of the Veteran's lumbar spine disability is not warranted.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his pain and flare-ups.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints, to include flare-ups, to warrant an increased disability rating.  Specifically, during the June 2011 VA examination, the Veteran was able to maintain forward flexion to 75 degrees, 25 degrees of lateral flexion each way, 35 degrees rotation each way, and 28 degrees extension.  Also, repetitive motion testing of 3 times revealed no additional limitation of motion.  As indicated above, the examiner did not mention pain on limitation of motion.  Furthermore, during the December 2013 VA examination, the Veteran was able to maintain forward flexion to 50 degrees with consideration of pain.  The examiner noted that limitation of motion was not affected upon three repetitions.  The examiner also opined that if a flare-up occurred, there would only be additional loss of 10 degrees of flexion and loss of 15 degrees bilaterally of rotation, and no change of extension or lateral flexion each way.  The examiner also noted the absence of ankylosis, and there is no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 and 20 percent ratings adequately compensate the Veteran for any functional impairment attributable to his service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).  

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) (effective from September 26, 2003).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014), supra; see also Esteban, supra.  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014), supra; see also Fanning, supra.

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman, supra. 

The Veteran has not identified any neurological impairment or bladder or bowel dysfunction associated with his lumbar spine disability, and none has been diagnosed.

The Board further notes that although the Veteran has been diagnosed with lumbosacral strain with degenerative changes, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014) [the evaluation of the same disability under various diagnoses is to be avoided].

Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected cervical and lumbar spine disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's cervical and lumbar spine disability symptoms are primarily limitation of motion and pain.  These are the types of symptoms contemplated in the current 20 percent rating for the cervical spine disability under Diagnostic Codes 5010 and 5237 and the 20 and 10 percent ratings for the lumbar spine disability under Diagnostic Code 5237.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for his cervical and lumbar spine disabilities.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his service-connected cervical and lumbar spine disabilities combined with his other service-connected disabilities which include bilateral tinea pedis, right knee patellofemoral pain syndrome with degenerative changes, and left knee patellofemoral pain syndrome result in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

Rice consideration

In awarding in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes the Veteran's contention in the April 2015 Informal Hearing Presentation (IHP) that the pain and symptoms associated with his cervical and lumbar spine disabilities have caused issue with his employment, and that the Veteran has therefore had to reduce his employment status to part-time.  The Board further notes that the evidence of record reveals that the Veteran has been employed part-time as both an ice carver and a school aide teacher.  See the December 2013 VA examination report.  However, the Veteran has not contended, nor does the evidence otherwise indicate, that his cervical and lumbar spine disabilities preclude him from obtaining substantial gainful employment.  Moreover, the Veteran only contended in the April 2015 IHP that the effect on employment due to the cervical and lumbar spine disabilities warranted an extraschedular evaluation.  He did not contend that he should be entitled to TDIU at that time.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


ORDER

Entitlement to a 20 percent disability rating for traumatic arthritis of neck due to injury is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for lumbosacral spine strain with minimal degenerative changes prior to December 20, 2013 and in excess of 20 percent thereafter is denied.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


